PER CURIAM.
Nick Sutmaier timely appeals the summary denial of his postconviction relief motion filed pursuant to Florida Rule of Criminal Procedure 3.850. This court previously reviewed the denial of his motion and remanded the case to the circuit court to comply with the requirements of rule 3.850. Sutmaier v. State, 550 So.2d 42 (Fla. 2nd DCA 1989).
On remand, the circuit court again denied Sutmaier’s motion without an evidentiary hearing. Although the order denying the motion made specific references to materials contained in the record, copies of those portions of the record were not attached to the order as required by the rule.
Accordingly, we reverse the circuit court’s denial of the appellant’s motion and remand the case to the circuit court with directions to attach to the order the relevant portions of the record and file. The appellant shall have thirty days subsequent to the entry of the new order to again seek appellate review.
SCHOONOVER, A.C.J., and HALL and PATTERSON, JJ., concur.